Case 3:20-cv-02983-E-BK Document1 Filed 09/27/20 Pageiof1i6é PagelD1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

RAFAEL SEGOVIA,
individually,

Plaintiff,

Vv. Case No.

FAMILY DOLLAR STORES OF
TEXAS, INC.,

A domestic corporation,

Defendant.

Tm mee ee meee eee ee ee eee” Nee”

 

COMPLAINT
Plaintiff RAFAEL SEGOVIA (“SEGOVIA” or “Plaintiff’) hereby sues
Defendant FAMILY DOLLAR STORES OF TEXAS, INC., (“Defendant”) pursuant
to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”), and its
implementing regulations, the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36
(“ADAAG”) and alleges as follows:

JURISDICTION AND VENUE

1. This is an action for declaratory and injunctive relief pursuant to Title
Ill of the ADA. This Court is vested with original jurisdiction over the action
pursuant to 28 U.S.C. §§ 1331 and 1343 for Plaintiffs claims pursuant to 42 U.S.C.

§ 12181 et seq., based upon Defendant FAMILY DOLLAR STORES OF TEXAS,

Page 1 of 16
Case 3:20-cv-02983-E-BK Document 1 Filed 09/27/20 Page 2of16 PagelD 2

INC., failure to remove physical barriers to access and violations of Title III of the
ADA.

2. Venue is properly located in the Northern District of Texas pursuant to
28 U.S.C. § 1391(b) because venue lies in the judicial district of the property situs
or the judicial district in which a substantial part of the events or omissions giving
rise to Plaintiff's claims occurred. The Defendant’s property is located in and does
business within this judicial district and all events giving rise to this lawsuit occurred
in this judicial district.

PARTIES

3. Plaintiff, RAFAEL SEGOVIA, is and has been at all times relevant to
the instant matter, a natural person residing in Texas and is sui juris.

4. Plaintiff is an individual with disabilities as defined by the ADA.

5. Plaintiff is substantially limited in performing one or more major life
activities, including but not limited to: walking and standing.

6. Plaintiff uses a wheelchair for mobility purposes.

7. Plaintiff is also an independent advocate of the rights of similarly

situated disabled persons and is a “tester” for the purpose of enforcing Plaintiff's
civil rights, monitoring, determining and ensuring whether places of public
accommodation are in compliance with the ADA. Plaintiff's motivation to return to

a location, in part, stems from a desire to utilize ADA litigation to make areas that

Page 2 of 16
Case 3:20-cv-02983-E-BK Document1 Filed 09/27/20 Page 3of16 PagelD3

the he frequents more accessible for Plaintiff and others; and pledges to do whatever
is necessary to create the requisite standing to confer jurisdiction upon this Court so
an injunction can be issued correcting the numerous ADA violations on the subject
property, including returning to the Family Dollar and the Subject Property as soon

as it is accessible (“Advocacy Purposes”).

8. Defendant, FAMILY DOLLAR STORES OF TEXAS, INC., is a
domestic corporation registered to do business and, in fact, is conducting business
in the State of Texas and within this judicial district.

FACTUAL ALLEGATIONS

9. In April of 2020, Plaintiff attempted to but was deterred from
patronizing and/or gaining equal access as a disabled patron, to Family Dollar, a
discount retail store located at 3323 West Northwest Highway, Dallas, Texas 75220.

10. FAMILY DOLLAR STORES OF TEXAS, INC., is the owner, lessor,
and/or operator/lessee of the real property and improvements that are the subject of
this action, specifically Family Dollar and its attendant facilities, including vehicular
parking and exterior paths of travel within the site identified by the Dallas County
Property Appraiser’s parcel identification number 005775000L02B0000. (“Subject
Facility”, “Subject Property”).

11. Plaintiff lives within fifteen (15) miles of the Subject Facility.

Page 3 of 16
Case 3:20-cv-02983-E-BK Document 1 Filed 09/27/20 Page 4of16 PagelD 4

12. Plaintiff has traveled in the area of the Subject Property on numerous
occasions and is often in that area for Advocacy Purposes.

13. Plaintiff's access to the Subject Property and/or full and equal
enjoyment of the goods, services, facilities, privileges, advantages and/or
accommodations offered therein were denied and/or limited because of his
disabilities, and he will be denied and/or limited in the future unless and until
Defendant, FAMILY DOLLAR STORES OF TEXAS, INC., is compelled to
remove the physical barriers to access and correct the ADA violations that exist at
the Subject Property, including those set forth in this Complaint.

14. Plaintiff has visited the Family Dollar and the Subject Property at least
once before as a customer and advocate for the disabled. Plaintiff intends on
revisiting the Family Dollar and the Subject Property within six months of the filing
of this Complaint or sooner, as soon as the barriers to access detailed in this
Complaint are removed. The purpose of the revisit is to be a regular customer, to
determine if and when Family Dollar and the Subject Property are made accessible,

and to maintain standing for this lawsuit for Advocacy Purposes.

15. Plaintiff intends on revisiting the Family Dollar and the Subject
Property to purchase goods and/or services as a regular customer as well as for

Advocacy Purposes, but does not intend to re-expose himself to the ongoing barriers

Page 4 of 16
Case 3:20-cv-02983-E-BK Document 1 Filed 09/27/20 Page5of16 PagelD5

to access and engage in a futile gesture of visiting the public accommodation known
to Plaintiff to have numerous and continuing barriers to access.

16. Plaintiff traveled to Family Dollar and the Subject Property as a
customer and as an independent advocate for the disabled, encountered and/or
observed the barriers to access that are detailed in this Complaint, engaged those
barriers where physically possible, suffered legal harm and legal injury, and will
continue to suffer such harm and injury as a result of the illegal barriers to access

present at Family Dollar and the Subject Property.

COUNT I —- CLAIM FOR INJUNCTIVE RELIEF
(Against Defendant for ADA Violations)

17. The effective date of Title III of the ADA was January 26, 1992 (or
January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of
$500,000 or less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

18. Family Dollar and the Subject Property is a public accommodation and
service establishment.

19. Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the
Department of Justice and Office of Attorney General promulgated federal
regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.

20. Public accommodations were required to conform to these regulations

by January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer

Page 5 of 16
Case 3:20-cv-02983-E-BK Document 1 Filed 09/27/20 Page 6of16 PagelD 6

employees and gross receipts of $500,000 or less). 42 U.S.C. § 12181 ef seg.; 28
C.F.R. § 36.508(a).

21. Family Dollar and the Subject Property must be, but is not, in
compliance with the ADA and the ADAAG.

22. Plaintiff has attempted to, and has to the extent possible, accessed the
Family Dollar and the Subject Property in his capacity as a customer at Family
Dollar and as an independent advocate for the disabled, but could not fully do so
because of his disabilities resulting from the physical barriers to access, dangerous
conditions and ADA violations that exist at Family Dollar and the Subject Property
that preclude and/or limit his access to Family Dollar and/or the goods, services,
facilities, privileges, advantages and/or accommodations offered therein, including
those barriers, conditions and ADA violations more specifically set forth in this
Complaint.

23. Plaintiff intends to visit Family Dollar and the Subject Property again
in the very near future as a customer and as an independent advocate for the
disabled, in order to utilize all of the goods, services, facilities, privileges,
advantages and/or accommodations commonly offered at Family Dollar but will be
unable to fully do so because of his disability and the physical barriers to access,
dangerous conditions and ADA violations that exist at Family Dollar that preclude

and/or limit his access to Family Dollar and/or the goods, services, facilities,

Page 6 of 16
Case 3:20-cv-02983-E-BK Document 1 Filed 09/27/20 Page 7of16 PagelD 7

privileges, advantages and/or accommodations offered therein, including those
barriers, conditions and ADA violations more specifically set forth in this
Complaint.

24. Defendant, FAMILY DOLLAR STORES OF TEXAS, INC., has
discriminated against Plaintiff (and others with disabilities) by denying him access
to, and full and equal enjoyment of the goods, services, facilities, privileges,
advantages and/or accommodations of Family Dollar and the Subject Property, as
prohibited by, and by failing to remove architectural barriers as required by, 42
U.S.C. § 12182(b)(2)(A)(iv).

25. Defendant, FAMILY DOLLAR STORES OF TEXAS, INC., will
continue to discriminate against Plaintiff and others with disabilities unless and
until Defendant, FAMILY DOLLAR STORES OF TEXAS, INC., is compelled to
remove all physical barriers that exist at Family Dollar and the Subject Property,
including those specifically set forth herein, and make Family Dollar and the
Subject Property accessible to and usable by Plaintiff and other persons with
disabilities.

26. <A specific list of unlawful physical barriers, dangerous conditions and
ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiffs access to the Family Dollar and the Subject Property and the full

Page 7 of 16
Case 3:20-cv-02983-E-BK Document 1 Filed 09/27/20 Page 8o0f16 PagelD 8

and equal enjoyment of the goods, services, facilities, privileges, advantages and
accommodations of the Family Dollar include, but are not limited to:

PARKING

a. The plaintiff could not utilize the parking facility
without the fear and stress of being unable to re-enter
his vehicle because of the likelihood of a vehicle being
parked directly beside his vehicle because of the
defendant’s failure to maintain the paint (not clearly
marking the location) of the access aisle and/or
designated accessible space in violation of 28 CFR §
36.211, Section 4.6 of the 1991 ADAAG, and Section
502.3.3 of the 2010 ADAAG. This violation made it
dangerous and difficult for Plaintiff to exit and re-enter
his vehicle while parked at the Subject Property.

b. The plaintiff could not safely utilize the parking facility
because the designated accessible parking space and/or
access aisle was not level in violation of Section 4.6.3
of the 1991 ADAAG and Section 502.4 of the 2010
ADAAG. This violation made it dangerous and
difficult for Plaintiff to transfer from his vehicle to his
wheelchair (and vice versa) using the designated
accessible parking.

EXTERIOR ACCESSIBLE ROUTES

c. The plaintiff had difficulty traversing the path of travel
from the parking facility to the entrance as the
designated accessible route has noncompliant cross
slopes and/or unpermitted changes in level present.
Violation: The path of travel contains excessive slopes
in violation of Sections 4.3.7 and 4.3.8 of the 1991
ADAAG and Section 403.3 of the 2010 ADAAG. This
violation made it dangerous and difficult to enter the

Subject Facility.

Page 8 of 16
Case 3:20-cv-02983-E-BK Document1 Filed 09/27/20 Page9of16 PagelD9

d. The plaintiff could not safely traverse the path of travel
from the parking facility to the public entrance due to
excessive vertical transitions along said _ route.
Violation: There are vertical transitions in the
pavement within the accessible route to the public
entrance which exceed % inch caused by the
defendant’s failure to maintain said pavement as it ages
violating 28 CFR § 36.211, Section 4.3.8 of the 1991
ADAAG, and Section 406.2 of the 2010 ADAAG. This
violation made it dangerous and difficult to enter the
Subject Facility.

ACCESS TO GOODS AND SERVICES

e. The plaintiff could not traverse the aisles within the
store with the same access as Defendant’s able-bodied
customers due to noncompliant clear widths between
aisles and turn arounds at the end of aisles caused by
Defendant’s personnel failure to remove merchandise
and/or shopping carts positioned within the interior
paths of travel. The interior accessible routes between
the shopping floor interior aisles and the shopping floor
perimeter aisles/refrigerated coolers are not maintained
in such a way as to meet the minimum maneuverability
clearance requirements for accessible routes in
violation of 28 CFR § 36.211, Section 4.3.3 of the 1991
ADAAG and Section 403.5 of the 2010 ADAAG.
These violations caused Plaintiff difficulty,
embarrassment and humiliation.

MAINTENANCE PRACTICES

f. Defendant has a practice of failing to maintain the
accessible elements at the Subject Facility by
neglecting its continuing duty to review, inspect, and
discover transient accessible elements which by the
nature of their design or placement, frequency of usage,
exposure to weather and/or other factors, are prone to

Page 9 of 16
Case 3:20-cv-02983-E-BK Document1 Filed 09/27/20 Page10o0f16 PagelD 10

shift from compliant to noncompliant so that said
elements may be discovered and _ remediated.
Defendant failed and continues to fail to alter its
inadequate maintenance practices to prevent future
recurrence of noncompliance with dynamic accessible
elements at the Subject Facility in violation of 28 CFR
§ 36.211, the 1991 ADAAG, and the 2010 ADAAG.
These violations, as set forth hereinabove, made it
impossible for Plaintiff to experience the same access
to the food, beverages, services, facilities, privileges,
advantages and accommodations of the Subject
Facility as Defendant’s able-bodied patrons and caused
him loss of opportunity, anxiety, embarrassment and/or
humiliation.

g. Defendant has a practice of failing to maintain the
accessible features of the facility, creating barriers to
access for the Plaintiff, as set forth herein, in violation
of 28 CFR § 36.211. This practice prevented access to
the plaintiff equal to that of Defendant’s able-bodied
customers causing Plaintiff loss of opportunity,
anxiety, humiliation and/or embarrassment.

h. Defendant has failed to modify its discriminatory
maintenance practices to ensure that, pursuant to its
continuing duty under the ADA, the Subject Property
remains readily accessible to and usable by disabled
individuals, including Plaintiff, as set forth herein, in
violation of 28 CFR § 36.302 and 36.211. This failure
by Defendant prevented access to the plaintiff equal to
that of Defendant’s able-bodied customers causing
Plaintiff loss of opportunity, anxiety, humiliation
and/or embarrassment.

27. The discriminatory violations described above are not an exhaustive list
of the Defendant’s current barriers to equal access and violations of the ADA

because Plaintiff was unable to access and assess all areas of the subject premises

Page 10 of 16
Case 3:20-cv-02983-E-BK Document1 Filed 09/27/20 Page11of16 PagelD 11

due to the architectural barriers encountered. A complete list of the Subject
Property’s ADA violations affecting the Plaintiff as a wheelchair user, and the
remedial measures necessary to remove same, will require an on-site inspection by
Plaintiff’s representatives pursuant to Federal Rule of Civil Procedure 34. Once the
Plaintiff personally encounters discrimination, as alleged above, or learns of
discriminatory violations through expert findings of personal observation, he has
actual notice that the defendant does not intend to comply with the ADA.

28. Upon information and belief accessible elements at the Family Dollar
and the Subject Property have been altered and/or constructed since 2010.

29. The foregoing violations are violations of the 1991 ADAAG, and the
2010 ADAAG, as adopted by the U.S. Department of Justice. In instances where the
2010 ADAAG standards do not apply, the 1991 ADAAG standards apply, and all of
the alleged violations set forth herein can be modified to comply with the 1991
ADAAG standards.

30. The removal of the physical barriers, dangerous conditions and ADA
violations alleged herein is readily achievable and can be accomplished and carried
out without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42
US.C. § 12181(9); 28 C.F.R. § 36.304.

31. Each of the violations alleged herein is readily achievable to modify to

bring the Family Dollar and the Subject Property into compliance with the ADA.

Page 11 of 16
Case 3:20-cv-02983-E-BK Document1 Filed 09/27/20 Page12of16 PagelD 12

32. Removal of the physical barriers and dangerous conditions present at
the Family Dollar and the Subject Property is readily achievable because of the site
conditions at the subject property, the structural design of the Subject Facility, and
the straightforward nature of the necessary modifications.

33. To assist businesses in offsetting the costs associated with complying
with the ADA and removing barriers to access for individuals with disabilities,
Section 44 of the IRS Code provides a tax credit for small businesses and Section
190 of the IRS Code provides a tax deduction for all businesses, including the
Defendant.

34. Removal of the physical barriers and dangerous conditions at the
Family Dollar and the Subject Property is readily achievable because of the relative
low cost of the necessary modifications and the Defendant has the financial
resources to make the modifications, including the financial assistance made
available to Defendant by the government pursuant to Section 44 and/or Section 190
of the IRS Code.

35. By continuing to operate the subject premises with discriminatory
conditions in violation of the ADA, Defendant contributes to Plaintiff's sense of
isolation and segregation and deprives Plaintiff of the full and equal enjoyment of
the goods, services, facilities, privileges, and accommodations available to able

bodied individuals of the general public.

Page 12 of 16
Case 3:20-cv-02983-E-BK Document1 Filed 09/27/20 Page 13o0f16 PagelD 13

36. Defendant is required to remove the existing architectural barriers to
the physically disabled when such removal is readily achievable for its places of
public accommodation that have existed prior to January 26, 1992, 28 CFR
36.304(a); additionally, if there has been an alteration to Defendant’s place of public
accommodation since January 26, 1992, then Defendant is required to ensure to the
maximum extent feasible, that the altered portions of the facility are readily
accessible to and usable by individuals with disabilities, including people who use
wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s facilities were designed
and constructed for first occupancy subsequent to January 26, 1993, as defined in 28
CFR 36.401, then the Defendant’s facilities must be readily accessible to and useable
by individuals with disabilities as defined by the ADA. To date, Defendant has failed
to comply with this mandate.

37. Plaintiff is without adequate remedy at law and is suffering irreparable
harm and reasonably anticipates that he will continue to suffer irreparable harm
unless and until Defendant, FAMILY DOLLAR STORES OF TEXAS, INC., is
required to remove the physical barriers, dangerous conditions and ADA violations
that exist at Family Dollar and the Subject Property, including those alleged herein.
Considering the balance of hardships between the Plaintiff and Defendant, a remedy
in equity is warranted.

38.  Plaintiff’s requested relief serves the public interest.

Page 13 of 16
Case 3:20-cv-02983-E-BK Document1 Filed 09/27/20 Page14o0f16 PagelD 14

39. Plaintiff's counsel is entitled to recover its reasonable attorneys’ fees
and costs of litigation from Defendant, FAMILY DOLLAR STORES OF TEXAS,
INC. pursuant to 42 U.S.C. §§ 12188, 12205 and 28 CFR 36.505. Plaintiff will be
denied full and equal access to the subject premises, as provided by the ADA unless

the injunctive relief requested herein is granted.

40. Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority
to grant Plaintiff injunctive relief; including an Order to alter the subject facilities to
make them readily accessible to, and useable by, individuals with disabilities to the
extent required by the ADA, and closing the subject facilities until the requisite
modifications are completed, and ordering Defendant to fulfill its continuing duty to

maintain the accessible features at the premises in the future as mandated by 28 CFR

§ 36.211.
WHEREFORE, the Plaintiff prays as follows:

A. That the Court find Defendant, FAMILY DOLLAR
STORES OF TEXAS, INC., in violation of the ADA and
ADAAG;

B. That the Court enter an Order requiring Defendant,
FAMILY DOLLAR STORES OF TEXAS, INC., to (i)
remove the physical barriers to access and (ii) alter the

Family Dollar to make the Subject Property readily
accessible to and useable by individuals with disabilities

to the full extent required by Title III of the ADA;

C. That the Court enter an Order directing Defendant,
pursuant to 28 C.F.R. § 36.211, to fulfill its continuing
duty to maintain its accessible features and equipment so

Page 14 of 16
Case 3:20-cv-02983-E-BK Document1 Filed 09/27/20 Page15of16 PagelD 15

that the facility remains accessible to and useable by
individuals with disabilities to the full extent required by
Title III of the ADA;

D. That the Court enter an Order directing Defendant to
implement and carry out effective policies, practices, and
procedures to maintain the accessible features and
equipment pursuant to 28 C.F.R. § 36.302 and 28 C.F.R.
§ 36.211.

E. That the Court enter an Order directing Defendant to
evaluate and neutralize its policies and procedures towards
persons with disabilities for such reasonable time so as to
allow them to undertake and complete corrective
procedures;

F. An award of attorneys’ fees, costs (including expert fees),
and litigation expenses pursuant to 42 U.S.C. § 12205;

G. | Anaward of interest upon the original sums of said award
of attorney’s fees, costs (including expert fees), and other
expenses of suit; and

H. Such other relief as the Court deems just and proper,

and/or is allowable under Title III of the Americans with
Disabilities Act.

Dated this the qe day of BerremBec , 2020.

  

 

hristopher A. Wood, Esq.

Counsel for Plaintiff

Post Office Box 13557

Arlington, TX 76013

(972) 837-8557

cadamwoodesq@gmail.com

Northern District of Texas Bar No.: 1615509

Page 15 of 16
Case 3:20-cv-02983-E-BK Document1 Filed 09/27/20 Page16of16 PagelD 16

DEFENDANT TO BE SERVED:

FAMILY DOLLAR STORES OF TEXAS, INC.
c/o THE PRENTICE HALL CORP. SYS.

800 Brazos Street

Suite 750

Austin, Texas 78701

Page 16 of 16
